Citation Nr: 0215014	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for residuals of a head injury, to include a 
seizure disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from July 1967 to December 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Buffalo, New York.


FINDINGS OF FACT

1.  By unappealed rating decision dated in June 1969 the RO 
denied the veteran entitlement to service connection for 
residuals of a head injury.

2.  The evidence received since the final June 1969 RO 
decision includes evidence which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
head injury, to include a seizure disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
and information currently of record are sufficient to 
substantiate the veteran's claim to reopen.  Therefore, no 
further development with respect to this matter is required 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002), or the implementing regulations. 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The RO denied service connection for residuals of a head 
injury by rating decision dated in June 1969 and notified the 
veteran of that determination by letter also dated in June 
1969.  The veteran did not appeal this decision.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the June 1969 RO rating decision 
includes a statement from B. Raghu, M.D., a VA staff 
psychiatrist, expressing the opinion that the veteran has a 
seizure disorder that is probably related and secondary to 
the in-service head injury.  Dr. Raghu stated that such 
conclusion was based on the exclusion of other possible 
causes of a seizure disorder.  This evidence is not 
cumulative or duplicative of the evidence previously of 
record and as competent medical evidence of a nexus between 
current disability and service is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such, the additionally received evidence warrants 
reopening of the veteran's claim.  38 C.F.R. § 3.156(a).  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for residuals of a head injury, to include 
a seizure disorder, is granted.



REMAND

38 C.F.R. § 19.31 (2002) provides that a supplemental 
statement of the case will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a statement of the case or the 
most recent supplemental statement of the case has been 
issued.  In this case, the last supplemental statement of the 
case pertinent to the question of entitlement to service 
connection for residuals of a head injury, to include a 
seizure disorder, was issued in March 2001.  Subsequently, 
but prior to certification of the appeal and transfer to the 
Board, additional VA outpatient records were associated with 
the claims file.  Such records include the results of 
computerized tomography and electroencephalogram testing of 
the veteran's head/brain and are pertinent to his appeal.  
Thus, remand is warranted for issuance of a supplemental 
statement of the case by the RO.  Moreover, the Board 
believes that additional development is required to comply 
with the VCAA and the implementing regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO should either grant the 
veteran's claim based on the evidence 
received since its most recent 
consideration of the claim, or issue a 
supplemental statement of the case 
addressing the pertinent evidence 
received since its most recent 
consideration of the claim. 

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should do the 
following:

a.  The RO should contact the 
veteran and request him to identify 
the names and addresses of all 
medical care providers who have 
treated him for a seizure disorder.  
After securing any necessary 
authorization, the RO should obtain 
identified records.  The RO should, 
in any case, ensure that all 
relevant VA clinical notations, test 
results and evaluation reports are 
associated with the claims file.

b.  The RO should inform the veteran 
that he should attempt to obtain and 
submit an opinion from a physician 
to the effect that it is at least as 
likely as not that his seizure 
disorder and any other claimed 
residuals of the service head injury 
are etiologically related to the 
service head injury.  The RO should 
also inform the veteran that the 
medical opinion should be based on 
consideration of relevant service 
and post-service medical records, 
and that the physician should 
provide supporting rationale for the 
opinion. 

c.  After the development requested 
above has been completed to the 
extent possible, the RO should 
undertake any other indicated 
development and then readjudicate 
the veteran's claim of entitlement 
to service connection for residuals 
of a head injury, to include a 
seizure disorder.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the 
veteran and his and representative 
should be furnished a supplemental 
statement of the case and afforded 
an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



